78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leo NOLTIMIER, Appellant,v.STATE of Minnesota;  Hennepin County District Court, ProbateDivision and Judge Cara Lee Neville, Appellees.
No. 95-2673.
United States Court of Appeals, Eighth Circuit.
Submitted March 5, 1996.Filed March 8, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Leo Noltimier appeals from the district court's1 order dismissing his civil rights action.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears, and we affirm the judgment of the district court for the reasons set forth in its opinion.   See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota